McCLELLAN, J.
(dissenting.) — I ani unable to agree with the majority in their interpretation of willful neglect of duty, and therefore dissent without reference to other questions decided on this appeal. On the trial of the impeachment charges against the sheriff of Hale county (styled State of Alabama, ex rel. Attorney General v. William Martin, 180 Ala. 458, 61 South. 491), it was necessary to interpret willful neglect of dtoty as employed in section -173 of our Constitution. After as thorough an investigation and consideration of this inquiry as I could bestow, my conclusion was that willful neglect of duly, as there employed, was this: “An intentional failure or omission of an officer to perform a plain and manifest duty which he is able to perform when he omits to do so.” After still further consideration of this matter of particular inquiry, my conviction of the meaning of the phrase remains as previously expressed. As I read them there is no judicial *465deliverance in this state inviting or supporting an interpretation of the phrase, used in the organic law, opposed to the interpretation quoted above. The individual view expressed by Justice H. M. Somerville in State, ex rel. v. Savage, 89 Ala. page 11, 7 South. 185, 7 L. R. A. 426, if accepted as both sound and of an authoritative nature, cannot, in my opinion, be accorded a meaning or effect to invite the ruling that the phrase under vieAV comprehends a bad or evil motive or intent as a condition to guilt of its violation. Our learned elder was there, without any inappropriateness, only indulging in comment and observation, not in interpretation of the phrase here involved and not in decision of its meaning or effect. However, to my mind, the “want of worth moral or intellectual,” of an officer is strikingly manifested, with the results our elder there well describes, Avhen he intentionally — in necessary violation of his oath and of his duty — fails or omits to perform a plain and manifest duty which he is then able to perform.
In addition to the pertinent considerations adverted to in my opinion in the case of the Sheriff of Hale County, ante, which seem to me to be entitled to influence and effect in attaining a conclusion in the premises, it appears that if this cause for .impeachment, willful neglect of duty, is interpreted as comprehending evil or had motive or intent in not observing a plain and manifest duty, and so requiring the establishment of that element in order to make out a case of willful neglect of duty, one result would be to make the cause willful neglect of duty cover, at least in a large degree, another of the canses, viz., corruption in office, as the controlling-word in .that phrase has been defined by eminent jurists and textwriters. See Wight v. Rindskopf, 43 Wis. 344, 351; C. City Ry. Co. v. Olis, 94 Ill. App. 323; 10 Cyc. *466p. 1368. And. a like observation may be made with respect to suggestions which would seem to translate willful neglect of duty into the domain of incompetency, as that cause of impeachment is defined in State, ex rel. v. Lowe (in MSS.). See, also, State, ex rel. v. Latham, 174 Ala. 281, 61 South. page 352, second column. The several causes enumerated in section 173 are not, in my opinion, intended to overlap or supplement each other. Each is distinct.
It seems to me that to interpret willful neglect of duty as requiring, as a condition to guilt thereof, the then entertainment by the officer of a bad or evil motive or intent in not observing a plain and manifest duty, is, necessarily, to establish a standard against the public policy that is the immediate outgrowth of public necessity; and to surround officers, even confessing an intentional failure to perform a plain and manifest duty, with such a large degree of practical immunity from removal for willful neglect of duty that I cannot believe was the intent of the makers of the present Constitution and of its predecessors. The ascertainment of the standard the organic writers established in providing for removal from office of the officer who willfully neglects a plain and manifest duty cannot, in my opinion, be soundly or wisely affected by any degree of common knowledge (if such there be) that officers do not perform their plain and manifest duties or that some plainly exacted duties are of trivial consequence.
If these factors (if they exist) are given such an effect in interpreting the organic law in the particular under view, the consequence, as I see it, is to not only clothe officers with a practical discretion above positive law establishing their duties, but to qualify the exaction of the best service by officers and thus oppose what seems to me to be a manifest public policy that is the *467immediate product of public necessity — a condition in opposition to wbicb I cannot conceive the makers of the Constitution intended to provide.